     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 1 of 38 Page ID
                                      #:1009


 1   SEYFARTH SHAW LLP
     Daniel Whang (SBN 223451)
 2   dwhang@seyfarth.com
     David Rosenberg (SBN 292094)
 3   drosenberg@seyfarth.com
     Olivia J. Wada (SBN 317153)
 4   owada@seyfarth.com
     2029 Century Park East, Suite 3500
 5   Los Angeles, California 90067-3021
     Telephone: (310) 277-7200
 6   Facsimile: (310) 201-5219
 7   Attorneys for Defendants
     THE AMERICAN BOTTLING COMPANY and
 8   KEURIG DR. PEPPER INC.
 9
10                                    UNITED STATES DISTRICT COURT
11                               CENTRAL DISTRICT OF CALIFORNIA
12
13   JUAN M. GUZMAN-LOPEZ, individually                 Case No. 2:19-cv-04358-R-GJS
     and on behalf of all others similarly
14   situated,                                           DEFENDANTS’ OBJECTIONS TO
                                                         PLAINTIFF’S EVIDENCE
15                       Plaintiff,                      SUBMITTED IN SUPPORT OF
                                                         PLAINTIFF’S MOTION FOR
16            v.                                         CLASS CERTIFICATION
17   THE AMERICAN BOTTLING                               Date:    December 2, 2019
     COMPANY, a corporation; KEURIG-DR.                  Time:    10:00 a.m.
18   PEPPER, INC., a corporation; and DOES               Place:   Courtroom 850, 8th Floor
     1-20, inclusive,                                    Judge:   Hon. R. Gary Klausner
19
                         Defendants.                     Complaint Filed:      April 16, 2019
20                                                       Trial Date:           June 9, 2020
21
22
23
24
25
26
27
28

                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 2 of 38 Page ID
                                      #:1010


 1            Defendants The American Bottling Company (“ABC”) and Keurig Dr. Pepper Inc.
 2   (“Keurig Dr. Pepper”) (collectively, “Defendants”) hereby submit the following
 3   objections to Plaintiff Juan Guzman’s (“Plaintiff”) evidence filed in support of his
 4   Motion for Class Certification. Defendants request that the Court not consider such
 5   objectionable matter in determining whether to grant Plaintiff’s Motion for Class
 6   Certification.
 7             OBJECTIONS TO DECLARATION OF CHRISTOPHER A. ADAMS
 8
           Materials Objected to:               Grounds for Objection:                Ruling
 9
10    1.       ¶ 12, at page 2:7-8        Lacks Foundation / Personal              Sustained ___
                                          Knowledge (Fed. R. Evid. 602).
11    “Defendant Keurig-Dr.                                                        Overruled ___
      Pepper, Inc., formerly Dr.          Declarant fails to lay a proper
12    Pepper-Snapple Group, Inc.,         foundation to establish Keurig Dr.
      is a nationwide                     Pepper’s corporate background,
13    conglomerate and makers of          structure, and business operations.
      various assortments of soft         Declarant’s testimony fails to lay any
14    drinks.”                            foundation sufficient to support a
                                          finding that he has personal
15                                        knowledge of the matters asserted.
                                          Accordingly, the testimony is
16                                        speculative and inadmissible.
17
      2.       ¶ 13, at page 2:9-11       Lacks Foundation / Personal              Sustained ___
18                                        Knowledge (Fed. R. Evid. 602).
      “Defendant The American                                                      Overruled ___
19    Bottling Company is a               Declarant fails to lay a proper
      subsidiary of Keurig-Dr.            foundation to establish ABC’s
20    Pepper, Inc. offering               corporate background, structure, and
      bottling services and the           business operations, or that ABC is a
21    distributor of Dr. Pepper           subsidiary of Keurig Dr. Pepper.
      affiliated soft drinks.”            Declarant’s testimony fails to lay any
22                                        foundation sufficient to support a
                                          finding that he has personal
23                                        knowledge of the matters asserted.
                                          Accordingly, the testimony is
24                                        speculative and inadmissible.
25
      3.       ¶ 20, at page 2:18-19      Lacks Foundation/Speculation (Fed.       Sustained ___
26                                        R. Evid. 602).
      “Since the inception of this                                                 Overruled ___
27    case, Plaintiff has                 Declarant fails to lay a proper
      vigorously pursued                  foundation to establish that Plaintiff
28    classwide discovery both            has “vigorously” pursued discovery in
                                                    1
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 3 of 38 Page ID
                                      #:1011


 1
           Materials Objected to:                Grounds for Objection:                 Ruling
 2
      informally and formally.”           this action. Declarant’s testimony
 3                                        fails to lay any foundation for his
                                          statement or provide any detail
 4                                        regarding the scope of discovery
                                          pursued or completed by Plaintiff.
 5                                        Accordingly, the testimony is
                                          speculative and inadmissible.
 6
 7
 8
              OBJECTIONS TO DECLARATION OF PLAINTIFF JUAN GUZMAN
 9
10         Materials Objected to:                Grounds for Objection:                 Ruling
11
      4.       ¶ 7, at page 2:1-2         Contradicts Deposition Testimony.          Sustained ___
12
      “I worked at TBAC and Dr.           The declaration testimony contradicts      Overruled ___
13    Pepper as a merchandiser            Plaintiff’s sworn deposition testimony
      from December 4, 2017 to            that he does not recall the dates of his
14    September 18, 2018.”                employment nor how long he was
                                          employed by The American Bottling
15                                        Company.
16                                        See Lanzarone v. Guardsmark
                                          Holdings, Inc., 2006 WL 4393465,
17                                        at *6 (C.D. Cal. Sept. 7, 2006) (“To
                                          the extent Plaintiff’s declaration can
18                                        be read to contradict his clear
                                          deposition testimony . . . the Court
19                                        disregards the declaration and further
                                          finds that the declaration is
20                                        contradictory and a sham and cannot
                                          be credited”); United States ex rel. Lee
21                                        v. Corinthian Colleges, 2013 WL
                                          12114015, at *11 (C.D. Cal. Mar. 15,
22                                        2013) (declarations that clearly
                                          contradict testimony are to be
23                                        disregarded); Kennedy v. Allied Mut.
                                          Ins. Co., 952 F.2d 262, 266 (9th Cir.
24                                        1991) (a declaration that directly
                                          contradicts deposition testimony must
25                                        be disregarded).
26                                        Testimony.
27                                        Pl.’s Dep., 16-25-17:12.
28                                        Q. Do you recall when you were
                                                   2
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 4 of 38 Page ID
                                      #:1012


 1
           Materials Objected to:                  Grounds for Objection:               Ruling
 2
                                          employed by Keurig-Dr. Pepper?
 3
                                          A. No.
 4
                                          Q. Do you recall the approximate
 5                                        month and year when you started your
                                          employment with Keurig-Dr. Pepper?
 6
                                          A. No.
 7
                                          Q. Do you recall the month and year
 8                                        when your employment with Keurig-
                                          Dr. Pepper ended?
 9
                                          A. No.
10
                                          Q. Do you recall how long you were
11                                        employed by Keurig-Dr. Pepper?
12                                        A. No.
13
      5.       ¶ 9, at page 2:15-20       Contradicts Deposition Testimony.          Sustained ___
14
      “I am unaware of any                The declaration testimony contradicts Overruled ___
15    policies of KDP, either             Plaintiff’s sworn deposition testimony
      written or otherwise, which         that it was his choice where to take a
16    would permit me to leave            rest break, that he could leave the
      the premises during my rest         retail stores during his rest breaks, and
17    periods. As a result, all of        that he would take breaks in his car.
      my rest periods were
18    controlled by my employer           See Lanzarone v. Guardsmark
      and I often was forced to           Holdings, Inc., 2006 WL 4393465, at
19    forgo an opportunity to             *6 (C.D. Cal. Sept. 7, 2006) (“To the
      leave the job site to get a         extent Plaintiff's declaration can be
20    snack or a drink or make            read to contradict his clear deposition
      phone calls to my friends           testimony . . . the Court disregards the
21    and family in privacy when          declaration and further finds that the
      I chose to do so.”                  declaration is contradictory and a
22                                        sham and cannot be credited”); United
                                          States ex rel. Lee v. Corinthian
23                                        Colleges, No. CV071984PSGMANX,
                                          2013 WL 12114015, at *11 (C.D. Cal.
24                                        Mar. 15, 2013) (declarations that
                                          clearly contradict testimony are to be
25                                        disregarded); Kennedy v. Allied Mut.
                                          Ins. Co., 952 F.2d 262, 266 (9th Cir.
26                                        1991) (a declaration that directly
                                          contradicts deposition testimony must
27                                        be disregarded).
28                                        Testimony.
                                                  3
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 5 of 38 Page ID
                                      #:1013


 1
           Materials Objected to:                Grounds for Objection:                Ruling
 2
 3                                        Pl.’s Dep., 150:10-150:17.
 4                                        Q. But at least what the company had
                                          informed you is that even if you’re in
 5                                        the middle of a job at a store, you are
                                          free to take your lunch or your rest
 6                                        break; is that correct?
 7                                        A. Yes.
 8                                        Q. And that you were free to use that
                                          time however you wanted; is that
 9                                        correct?
10                                        A. Yes.
11                                        Pl.’s Dep., 141:2-5.
12                                        Q. And for your rest breaks . . . you
                                          were free to leave the store and then
13                                        come back, correct?
14                                        A. Yes.
15                                        Pl.’s Dep., 151:18-152:2.
16                                        Q. Where would you typically take
                                          your rest breaks?
17
                                          A. Sometimes in the back of the store
18
                                          or in the warehouse.
19
                                          Q. Would you take your rest breaks in
20                                        your car as well?
21                                        A. Yeah, sometimes.
22                                        Q. It was your choice where you
                                          wanted to take your break; is that
23                                        correct?
24                                        A. Yes.
25                                                                                  Sustained ___
      6.       ¶ 10, at page 2:22-28      Contradicts Deposition Testimony.
26                                                                                  Overruled ___
      “[D]ue to KDPs policies that        Plaintiff’s declaration testimony
27    required me to stay at my           contradicts his sworn deposition
      job site where it was often         testimony that it was his choice where
28    crowded with people I did           to take a rest break, that he could leave
      not know, I could not make          the retail stores during his rest breaks,
                                                      4
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 6 of 38 Page ID
                                      #:1014


 1
          Materials Objected to:                 Grounds for Objection:               Ruling
 2
      these calls or engage in            and that he would take breaks in his
 3    other activities in the             car.
      presence of KDP’s retail
 4    clients. KDP asked that I           See Lanzarone v. Guardsmark
      maintain a professional             Holdings, Inc., 2006 WL 4393465, at
 5    appearance at all times and         *6 (C.D. Cal. Sept. 7, 2006) (“To the
      therefore whenever I was at         extent Plaintiff's declaration can be
 6    the job site, including on          read to contradict his clear deposition
      rest breaks, I did not have         testimony . . . the Court disregards the
 7    the freedom to act or do as I       declaration and further finds that the
      pleased.”                           declaration is contradictory and a
 8                                        sham and cannot be credited”); United
                                          States ex rel. Lee v. Corinthian
 9                                        Colleges, No. CV071984PSGMANX,
                                          2013 WL 12114015, at *11 (C.D. Cal.
10                                        Mar. 15, 2013) (declarations that
                                          clearly contradict testimony are to be
11                                        disregarded); Kennedy v. Allied Mut.
                                          Ins. Co., 952 F.2d 262, 266 (9th Cir.
12                                        1991) (a declaration that directly
                                          contradicts deposition testimony must
13                                        be disregarded).
14                                        Testimony.
15                                        Pl.’s Dep., 150:10-150:17.
16                                        Q. But at least what the company had
                                          informed you is that even if you’re in
17                                        the middle of a job at a store, you are
                                          free to take your lunch or your rest
18                                        break; is that correct?
19                                        A. Yes.
20                                        Q. And that you were free to use that
                                          time however you wanted; is that
21                                        correct?
22                                        A. Yes.
23                                        Pl.’s Dep., 141:2-5.
24                                        Q. And for your rest breaks . . . you
                                          were free to leave the store and then
25                                        come back, correct?
26                                        A. Yes.
27                                        Pl.’s Dep., 151:18-152:2.
28                                        Q. Where would you typically take
                                                    5
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 7 of 38 Page ID
                                      #:1015


 1
           Materials Objected to:                Grounds for Objection:                 Ruling
 2
                                          your rest breaks?
 3
                                          A. Sometimes in the back of the store
 4                                        or in the warehouse.
 5                                        Q. Would you take your rest breaks in
                                          your car as well?
 6
                                          A. Yeah, sometimes.
 7
                                          Q. It was your choice where you
 8                                        wanted to take your break; is that
                                          correct?
 9
                                          A. Yes.
10
11    7.       ¶ 10, at page 2:27-3:2     Contradicts Deposition Testimony.          Sustained ___
12    “[I]f I was allowed to leave        The declaration testimony contradicts Overruled ___
      the job site – even for just a      Plaintiff’s sworn deposition testimony
13    few minutes during my long          that it was his choice where to take a
      shifts – I would have been          rest break, that he could leave the
14    able to speak with my               retail stores during his rest breaks, and
      family and friends about            that he would take breaks in his car.
15    private matters or relax.”
                                          See Lanzarone v. Guardsmark
16                                        Holdings, Inc., 2006 WL 4393465, at
                                          *6 (C.D. Cal. Sept. 7, 2006) (“To the
17                                        extent Plaintiff's declaration can be
                                          read to contradict his clear deposition
18                                        testimony . . . the Court disregards the
                                          declaration and further finds that the
19                                        declaration is contradictory and a
                                          sham and cannot be credited”); United
20                                        States ex rel. Lee v. Corinthian
                                          Colleges, No. CV071984PSGMANX,
21                                        2013 WL 12114015, at *11 (C.D. Cal.
                                          Mar. 15, 2013) (declarations that
22                                        clearly contradict testimony are to be
                                          disregarded); Kennedy v. Allied Mut.
23                                        Ins. Co., 952 F.2d 262, 266 (9th Cir.
                                          1991) (a declaration that directly
24                                        contradicts deposition testimony must
                                          be disregarded).
25
                                          Testimony.
26
                                          Pl.’s Dep., 150:10-150:17.
27
                                          Q. But at least what the company had
28                                        informed you is that even if you’re in
                                                     6
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 8 of 38 Page ID
                                      #:1016


 1
           Materials Objected to:                Grounds for Objection:                Ruling
 2
                                          the middle of a job at a store, you are
 3                                        free to take your lunch or your rest
                                          break; is that correct?
 4
                                          A. Yes.
 5
                                          Q. And that you were free to use that
 6                                        time however you wanted; is that
                                          correct?
 7
                                          A. Yes.
 8
                                          Pl.’s Dep., 141:2-5.
 9
                                          Q. And for your rest breaks . . . you
10                                        were free to leave the store and then
                                          come back, correct?
11
                                          A. Yes.
12
                                          Pl.’s Dep., 151:18-152:2.
13
                                          Q. Where would you typically take
14                                        your rest breaks?
15                                        A. Sometimes in the back of the store
                                          or in the warehouse.
16
                                          Q. Would you take your rest breaks in
17                                        your car as well?
18                                        A. Yeah, sometimes.
19                                        Q. It was your choice where you
                                          wanted to take your break; is that
20                                        correct?
21                                        A. Yes.
22
      8.       ¶ 10, at page 3:4-7        Contradicts Deposition Testimony.         Sustained ___
23
      “[D]ue to KDP’s on-site rest        The declaration testimony contradicts     Overruled ___
24    period policies, while I was        Plaintiff’s sworn deposition testimony
      out on my routes I felt that        that it was his choice where to take a
25    the only time that I had the        rest break and that he could leave the
      full freedom to relax and           retail stores during his rest breaks.
26    rest was when I went to the
      restroom and it was empty.          See Lanzarone v. Guardsmark
27    Otherwise, I felt like I was        Holdings, Inc., 2006 WL 4393465, at
      under the constant scrutiny         *6 (C.D. Cal. Sept. 7, 2006) (“To the
28    of KDP.”                            extent Plaintiff's declaration can be
                                                     7
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 9 of 38 Page ID
                                      #:1017


 1
          Materials Objected to:                 Grounds for Objection:               Ruling
 2
                                          read to contradict his clear deposition
 3                                        testimony . . . the Court disregards the
                                          declaration and further finds that the
 4                                        declaration is contradictory and a
                                          sham and cannot be credited”); United
 5                                        States ex rel. Lee v. Corinthian
                                          Colleges, No. CV071984PSGMANX,
 6                                        2013 WL 12114015, at *11 (C.D. Cal.
                                          Mar. 15, 2013) (declarations that
 7                                        clearly contradict testimony are to be
                                          disregarded); Kennedy v. Allied Mut.
 8                                        Ins. Co., 952 F.2d 262, 266 (9th Cir.
                                          1991) (a declaration that directly
 9                                        contradicts deposition testimony must
                                          be disregarded).
10
                                          Testimony.
11
                                          Pl.’s Dep., 150:10-150:17.
12
                                          Q. But at least what the company had
13                                        informed you is that even if you’re in
                                          the middle of a job at a store, you are
14                                        free to take your lunch or your rest
                                          break; is that correct?
15
                                          A. Yes.
16
                                          Q. And that you were free to use that
17                                        time however you wanted; is that
                                          correct?
18
                                          A. Yes.
19
                                          Pl.’s Dep., 141:2-5.
20
                                          Q. And for your rest breaks . . . you
21                                        were free to leave the store and then
                                          come back, correct?
22
                                          A. Yes.
23
                                          Pl.’s Dep., 151:18-152:2.
24
                                          Q. Where would you typically take
25                                        your rest breaks?
26                                        A. Sometimes in the back of the store
                                          or in the warehouse.
27
                                          Q. Would you take your rest breaks in
28
                                                    8
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 10 of 38 Page ID
                                       #:1018


 1
           Materials Objected to:                  Grounds for Objection:              Ruling
 2
                                          your car as well?
 3
                                          A. Yeah, sometimes.
 4
                                          Q. It was your choice where you
 5                                        wanted to take your break; is that
                                          correct?
 6
                                          A. Yes.
 7
 8    9.       ¶ 12, at page 3:24-27      Lacks Foundation / Personal               Sustained ___
                                          Knowledge (Fed. R. Evid. 602).
 9    “To my knowledge, other                                                       Overruled ___
      KDP’s employees who held            Plaintiff fails to lay a proper
10    the position as a                   foundation sufficient to support a
      ‘merchandiser’ would                finding that other employees who held
11    receive their schedules in          the “merchandiser” position would
      the same manner and at the          receive their schedules in the same
12    same time.”                         manner and the same time. In
                                          Plaintiff’s sworn deposition testimony,
13                                        he states that he has not spoken with
                                          any current or former employees of
14                                        Defendants. Accordingly, the
                                          testimony is speculative and
15                                        inadmissible.
16                                        Testimony.
17                                        Pl.’s Dep., 107:15-17.
18                                        Q. Have you spoken with any former
19                                        or current employees of Keurig Dr
                                          Pepper?
20                                        A. No.
21
      10.      ¶ 13, at page 4:9          Lacks Foundation / Personal               Sustained ___
22                                        Knowledge (Fed. R. Evid. 602).
      “I believe other employees                                                    Overruled ___
23    were subject to the same            Plaintiff fails to lay a proper
24    practice.”                          foundation sufficient to support a
                                          finding that other employees would
25                                        have to retrieve and “repack” boxes
                                          from the company’s local branch
26                                        before starting their daily routes. In
                                          Plaintiff’s sworn deposition testimony,
27                                        he states that he has not spoken with
                                          any current or former employees of
28                                        Defendants. Accordingly, the
                                          testimony is speculative and
                                                      9
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 11 of 38 Page ID
                                       #:1019


 1
          Materials Objected to:                   Grounds for Objection:               Ruling
 2
                                          inadmissible.
 3
                                          Testimony.
 4
 5                                        Pl.’s Dep., 107:15-17.

 6                                        Q. Have you spoken with any former
                                          or current employees of Keurig Dr
 7                                        Pepper?

 8                                        A. No.

 9    11.      ¶ 14, at page 4:15-18      Lacks Foundation / Personal                Sustained ___
10                                        Knowledge (Fed. R. Evid. 602);
      “I was not compensated for          Contradicts Deposition Testimony.          Overruled ___
11    the hours worked in excess
      of twelve hours because the         Plaintiff’s declaration testimony
12    merchandiser manager,               contradicts his sworn deposition
      Herman Perez, refused to            testimony that it was company policy
13    authorize that overtime.”           to record accurately all hours worked,
                                          that he was prohibited from working
14                                        off the clock, and that managers would
                                          approve overtime anytime he needed
15                                        to work overtime.

16                                        See Lanzarone v. Guardsmark
                                          Holdings, Inc., 2006 WL 4393465, at
17                                        *6 (C.D. Cal. Sept. 7, 2006) (“To the
                                          extent Plaintiff's declaration can be
18                                        read to contradict his clear deposition
                                          testimony . . . the Court disregards the
19                                        declaration and further finds that the
                                          declaration is contradictory and a
20                                        sham and cannot be credited”); United
                                          States ex rel. Lee v. Corinthian
21                                        Colleges, No. CV071984PSGMANX,
                                          2013 WL 12114015, at *11 (C.D. Cal.
22                                        Mar. 15, 2013) (declarations that
                                          clearly contradict testimony are to be
23                                        disregarded); Kennedy v. Allied Mut.
                                          Ins. Co., 952 F.2d 262, 266 (9th Cir.
24                                        1991) (a declaration that directly
                                          contradicts deposition testimony must
25                                        be disregarded).

26                                        Testimony.

27                                        Pl.’s Dep., 34:8-14.

28                                        Q. Your understanding of Keurig-Dr.
                                          Pepper’s policy was that you were
                                                   10
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 12 of 38 Page ID
                                       #:1020


 1
          Materials Objected to:                Grounds for Objection:                 Ruling
 2
                                          obligated to record accurately all
 3                                        hours worked on your timecard; is that
                                          correct?
 4
                                          A. Yes.
 5
                                          Pl.’s Dep., 35:19-23.
 6
                                          Q. Your understanding was that you
 7                                        were prohibited from working off the
                                          clock which means working without
 8                                        recording that time on a timecard; is
                                          that correct?
 9
                                          A. Yes.
10
                                          Pl.’s Dep., 67:7-10.
11
                                          Q. You understood that you were
12                                        expected to accurately record all your
                                          time on the phone; is that correct?
13
                                          A. Yes.
14
                                          Pl.’s Dep., 190:20-25.
15
                                          Q. Whenever you needed to work
16                                        overtime, your managers would
                                          approve the overtime; is that correct?
17
                                          A. Yes.
18
                                          Q. You just needed to inform them
19                                        you would need to work overtime; is
                                          that correct?
20
                                          A. Yes.
21
22    12.      ¶ 14, at page 4:17-20      Lacks Foundation / Personal               Sustained ___
                                          Knowledge (Fed. R. Evid. 602);
23    “KDP expected their                 Contradicts Deposition Testimony.         Overruled ___
      employees to work off-the
24    clock in order to complete          Plaintiff fails to lay a proper
      their job duties. To my             foundation sufficient to support a
25    knowledge, other                    finding that ABC expected all non-
      merchandisers were subject          exempt employees in California to
26    to the same practice.”              work off-the-clock in order to
                                          complete their job duties. In
27                                        Plaintiff’s sworn deposition testimony,
                                          he admits that he has not spoken with
28                                        any current or former employees of
                                                     11
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 13 of 38 Page ID
                                       #:1021


 1
          Materials Objected to:                   Grounds for Objection:             Ruling
 2
                                          Defendants. Accordingly, the
 3                                        testimony is speculative and
                                          inadmissible.
 4
                                          Plaintiff’s declaration testimony also
 5                                        contradicts his sworn deposition
                                          testimony that it was company policy
 6                                        to record accurately all hours worked,
                                          that he was prohibited from working
 7                                        off the clock, and that managers would
                                          approve overtime anytime he needed
 8                                        to work overtime.
 9                                        See Lanzarone v. Guardsmark
                                          Holdings, Inc., 2006 WL 4393465, at
10                                        *6 (C.D. Cal. Sept. 7, 2006) (“To the
                                          extent Plaintiff's declaration can be
11                                        read to contradict his clear deposition
                                          testimony . . . the Court disregards the
12                                        declaration and further finds that the
                                          declaration is contradictory and a
13                                        sham and cannot be credited”); United
                                          States ex rel. Lee v. Corinthian
14                                        Colleges, No. CV071984PSGMANX,
                                          2013 WL 12114015, at *11 (C.D. Cal.
15                                        Mar. 15, 2013) (declarations that
                                          clearly contradict testimony are to be
16                                        disregarded); Kennedy v. Allied Mut.
                                          Ins. Co., 952 F.2d 262, 266 (9th Cir.
17                                        1991) (a declaration that directly
                                          contradicts deposition testimony must
18                                        be disregarded).
19                                        Testimony.
20                                        Pl.’s Dep., 107:15-17.
21                                        Q. Have you spoken with any former
                                          or current employees of Keurig Dr
22                                        Pepper?
23                                        A. No.
24                                        Pl.’s Dep., 34:8-14.
25                                        Q. Your understanding of Keurig-Dr.
                                          Pepper’s policy was that you were
26                                        obligated to record accurately all
                                          hours worked on your timecard; is that
27                                        correct?
28
                                                     12
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 14 of 38 Page ID
                                       #:1022


 1
          Materials Objected to:                 Grounds for Objection:               Ruling
 2
                                          A. Yes.
 3
                                          Pl.’s Dep., 35:19-23.
 4
                                          Q. Your understanding was that you
 5                                        were prohibited from working off the
                                          clock which means working without
 6                                        recording that time on a timecard; is
                                          that correct?
 7
                                          A. Yes.
 8
                                          Pl.’s Dep., 67:7-10.
 9
                                          Q. You understood that you were
10                                        expected to accurately record all your
                                          time on the phone; is that correct?
11
                                          A. Yes.
12
                                          Pl.’s Dep., 190:20-25.
13
                                          Q. Whenever you needed to work
14                                        overtime, your managers would
                                          approve the overtime; is that correct?
15
                                          A. Yes.
16
                                          Q. You just needed to inform them
17                                        you would need to work overtime; is
                                          that correct?
18
                                          A. Yes.
19
20    13.      ¶ 15, at page 4:23-26      Lacks Foundation / Personal              Sustained ___
                                          Knowledge (Fed. R. Evid. 602);
21    “The KDP management                 Contradicts Deposition Testimony.        Overruled ___
      knew that I was unable to
22    take my meal and rest               Plaintiff fails to lay a proper
      breaks, but they were only          foundation sufficient to support a
23    concerned about whether             finding that ABC knew that he was
      my Attestation form                 purportedly unable to take meal and
24    indicated that a meal break         rest periods, but they were only
      was recorded – not whether          concerned about whether his
25    I actually took a meal              attestation form indicated that a meal
      break.”                             break was recorded – not whether he
26                                        actually took a meal or rest break.
                                          Accordingly, the testimony is
27                                        speculative and inadmissible.
28                                        The declaration testimony also
                                                   13
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 15 of 38 Page ID
                                       #:1023


 1
          Materials Objected to:                 Grounds for Objection:               Ruling
 2
                                          contradicts Plaintiff’s sworn
 3                                        deposition testimony that he would
                                          attest on a daily basis whether he took
 4                                        his meal and rest breaks, and that ABC
                                          would pay a meal or rest period
 5                                        premium if work prevented him from
                                          taking his meal or rest breaks.
 6
                                          See Lanzarone v. Guardsmark
 7                                        Holdings, Inc., 2006 WL 4393465, at
                                          *6 (C.D. Cal. Sept. 7, 2006) (“To the
 8                                        extent Plaintiff's declaration can be
                                          read to contradict his clear deposition
 9                                        testimony . . . the Court disregards the
                                          declaration and further finds that the
10                                        declaration is contradictory and a
                                          sham and cannot be credited”); United
11                                        States ex rel. Lee v. Corinthian
                                          Colleges, No. CV071984PSGMANX,
12                                        2013 WL 12114015, at *11 (C.D. Cal.
                                          Mar. 15, 2013) (declarations that
13                                        clearly contradict testimony are to be
                                          disregarded); Kennedy v. Allied Mut.
14                                        Ins. Co., 952 F.2d 262, 266 (9th Cir.
                                          1991) (a declaration that directly
15                                        contradicts deposition testimony must
                                          be disregarded).
16
                                          Testimony.
17
                                          Pl.’s Dep., 161:21-162:1.
18
                                          Q. And as part of the attestation
19                                        process, what you were required to do
                                          at the end of each day was to indicate
20                                        on the timekeeping system whether
                                          you were provided all lunch and rest
21                                        breaks in compliance with the
                                          company policy; is that correct?
22
                                          A. Yes.
23
                                          Pl.’s Dep., 75:13-19.
24
                                          Q. If you were not provided a meal or
25                                        rest period in accordance with
                                          company policy you were expected to
26                                        indicate that on this form; is that
                                          correct?
27
                                          A. Yes.
28
                                                    14
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 16 of 38 Page ID
                                       #:1024


 1
          Materials Objected to:                 Grounds for Objection:                Ruling
 2
                                          Pl.’s Dep., 163:10-21.
 3
                                          Q. And you were instructed and
 4                                        trained that if you were not able to
                                          take your meal breaks in compliance
 5                                        with company policy, you needed to
                                          indicate that on the attestation by
 6                                        stating that work prevented you from
                                          taking your meal breaks; is that
 7                                        correct?
 8                                        A. Correct.
 9                                        Q. You were also trained and
                                          instructed that the company is relying
10                                        on this attestation to determine
                                          whether to pay you a meal period
11                                        premium, correct?
12                                        A. Yes.
13                                        Pl.’s Dep., 163:22-164:23.
14                                        Q. And you also were trained and
                                          instructed that if you indicate that if
15                                        you were not able to take your rest
                                          periods because work permitted you
16                                        from taking your rest periods, you
                                          would be paid an hour of premium
17                                        pay, correct?
18                                        A. Yes.
19                                        Q. At the end of every day, did you
                                          respond to the prompts as required in
20                                        this document?
21                                        A. Yes.
22
      14.      ¶ 16, at page 4:26-5:2     Lacks Foundation / Personal               Sustained ___
23                                        Knowledge (Fed. R. Evid. 602);
      “KDP issued to me a                 Contradicts Deposition Testimony.         Overruled ___
24    company phone that I was
      required to have it on me at        Plaintiff fails to lay a proper
25    all times, including my rest        foundation sufficient to support a
      and meal breaks, to ensure I        finding that the company issued him a
26    was reachable by my                 phone so that he could be reachable by
      supervisors, managers, KDP          my supervisors, managers, KDP sales
27    sales representatives, and          representatives, and clients every time
      clients every time when they        when they wanted to contact me.
28    wanted to contact me.”              Plaintiff fails to lay any foundation
                                                     15
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 17 of 38 Page ID
                                       #:1025


 1
          Materials Objected to:                Grounds for Objection:                 Ruling
 2
                                          sufficient to support a finding that he
 3                                        has personal knowledge of the matters
                                          asserted. Accordingly, the testimony
 4                                        is speculative and inadmissible.
 5                                         The declaration testimony also
                                          contradicts Plaintiff’s sworn
 6                                        deposition testimony that his
                                          supervisor would not ask him to work
 7                                        while he was on his rest breaks.
 8                                        Testimony.
 9                                        Pl.’s Dep., 153:17-21.
10                                        Q. Did Herman ever ask you to work
                                          while you were on a rest break?
11
                                          A. Well, not during the short breaks
12                                        because they rarely noticed when it
                                          was that you were out to -- on break.
13
14    15.      ¶ 16, at page 5:2-4        Lacks Foundation / Personal               Sustained ___
                                          Knowledge (Fed. R. Evid. 602).
15    “To my knowledge, all other                                                   Overruled ___
      merchandisers were required         Plaintiff fails to lay a proper
16    to carry cell phones all the        foundation sufficient to support a
      time during their shifts            finding that other merchandisers were
17    while on and/or off the             required to carry cell phones all the
      premises of their prescribed        time during their shifts while on
18    job locations.”                     and/or off the premises of their
                                          prescribed job locations. Plaintiff
19                                        testifies about other merchandisers,
                                          but fails to lay any foundation
20                                        sufficient to establish that he has
                                          personal knowledge of the matters
21                                        asserted.
22                                        In addition, in Plaintiff’s sworn
                                          deposition testimony, he admits that
23                                        he has not spoken with any current or
                                          former employees of Defendant.
24                                        Accordingly, the testimony is
                                          speculative and inadmissible.
25
                                          Testimony.
26
                                          Pl.’s Dep., 107:15-17.
27
                                          Q. Have you spoken with any former
28                                        or current employees of Keurig Dr
                                                    16
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 18 of 38 Page ID
                                       #:1026


 1
          Materials Objected to:                   Grounds for Objection:               Ruling
 2
                                          Pepper?
 3
                                          A. No.
 4
 5    16.      ¶ 20, at page 5:22-27      Contradicts Deposition Testimony.          Sustained ___
 6    “Because of the KDP’s               Plaintiff’s declaration testimony         Overruled ___
      policy requiring its                contradicts his sworn deposition
 7    employees to remain on              testimony that it was his choice where
      premises during the rest            to take a rest break, that he could leave
 8    breaks and, also, due to an         the retail stores during his rest breaks,
      inherent problem with               and that he would take breaks in his
 9    leaving a half-finished             car.
      stocking and/or display in a
10    store, I almost always stayed       See Lanzarone v. Guardsmark
      on the premises during my           Holdings, Inc., 2006 WL 4393465, at
11    rest breaks to comply with          *6 (C.D. Cal. Sept. 7, 2006) (“To the
      KDP’s policy and attend the         extent Plaintiff's declaration can be
12    merchandise to ensure the           read to contradict his clear deposition
      safety of the customers.”           testimony . . . the Court disregards the
13                                        declaration and further finds that the
                                          declaration is contradictory and a
14                                        sham and cannot be credited”); United
                                          States ex rel. Lee v. Corinthian
15                                        Colleges, No. CV071984PSGMANX,
                                          2013 WL 12114015, at *11 (C.D. Cal.
16                                        Mar. 15, 2013) (declarations that
                                          clearly contradict testimony are to be
17                                        disregarded); Kennedy v. Allied Mut.
                                          Ins. Co., 952 F.2d 262, 266 (9th Cir.
18                                        1991) (a declaration that directly
                                          contradicts deposition testimony must
19                                        be disregarded).
20                                        Testimony.
21                                        Pl.’s Dep., 150:10-150:17.
22                                        Q. But at least what the company had
                                          informed you is that even if you’re in
23                                        the middle of a job at a store, you are
                                          free to take your lunch or your rest
24                                        break; is that correct?
25                                        A. Yes.
26                                        Q. And that you were free to use that
                                          time however you wanted; is that
27                                        correct?
28
                                                     17
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 19 of 38 Page ID
                                       #:1027


 1
          Materials Objected to:                 Grounds for Objection:                 Ruling
 2
                                          A. Yes.
 3
                                          Pl.’s Dep., 141:2-5.
 4
                                          Q. And for your rest breaks . . . you
 5                                        were free to leave the store and then
                                          come back, correct?
 6
                                          A. Yes.
 7
                                          Pl.’s Dep., 151:18-152:2.
 8
                                          Q. Where would you typically take
 9                                        your rest breaks?
10                                        A. Sometimes in the back of the store
                                          or in the warehouse.
11
                                          Q. Would you take your rest breaks in
12                                        your car as well?
13                                        A. Yeah, sometimes.
14                                        Q. It was your choice where you
                                          wanted to take your break; is that
15                                        correct?
16                                        A. Yes.
17
      17.      ¶ 20, at page 5:26-6:1     Contradicts Deposition Testimony.          Sustained ___
18
      “I also never was informed          Plaintiff’s declaration testimony         Overruled ___
19    by anyone at KDP or                 contradicts his sworn deposition
20    anywhere else that I could          testimony that it was his choice where
      ever leave the job site to          to take a rest break, that he could leave
21    take my rest breaks.”               the retail stores during his rest breaks,
                                          and that he would take breaks in his
22                                        car.

23                                        See Lanzarone v. Guardsmark
                                          Holdings, Inc., 2006 WL 4393465, at
24                                        *6 (C.D. Cal. Sept. 7, 2006) (“To the
                                          extent Plaintiff's declaration can be
25                                        read to contradict his clear deposition
                                          testimony . . . the Court disregards the
26                                        declaration and further finds that the
                                          declaration is contradictory and a
27                                        sham and cannot be credited”); United
                                          States ex rel. Lee v. Corinthian
28                                        Colleges, No. CV071984PSGMANX,
                                          2013 WL 12114015, at *11 (C.D. Cal.
                                                    18
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 20 of 38 Page ID
                                       #:1028


 1
          Materials Objected to:                 Grounds for Objection:               Ruling
 2
                                          Mar. 15, 2013) (declarations that
 3                                        clearly contradict testimony are to be
                                          disregarded); Kennedy v. Allied Mut.
 4                                        Ins. Co., 952 F.2d 262, 266 (9th Cir.
                                          1991) (a declaration that directly
 5                                        contradicts deposition testimony must
                                          be disregarded).
 6
                                          Testimony.
 7
                                          Pl.’s Dep., 150:10-150:17.
 8
                                          Q. But at least what the company had
 9                                        informed you is that even if you’re in
                                          the middle of a job at a store, you are
10                                        free to take your lunch or your rest
                                          break; is that correct?
11
                                          A. Yes.
12
                                          Q. And that you were free to use that
13                                        time however you wanted; is that
                                          correct?
14
                                          A. Yes.
15
                                          Pl.’s Dep., 141:2-5.
16
                                          Q. And for your rest breaks . . . you
17                                        were free to leave the store and then
                                          come back, correct?
18
                                          A. Yes.
19
                                          Pl.’s Dep., 151:18-152:2.
20
                                          Q. Where would you typically take
21                                        your rest breaks?
22                                        A. Sometimes in the back of the store
                                          or in the warehouse.
23
                                          Q. Would you take your rest breaks in
24                                        your car as well?
25                                        A. Yeah, sometimes.
26                                        Q. It was your choice where you
                                          wanted to take your break; is that
27                                        correct?
28
                                                    19
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 21 of 38 Page ID
                                       #:1029


 1
          Materials Objected to:                 Grounds for Objection:                  Ruling
 2
                                          A. Yes.
 3
 4    18.      ¶ 20, at page 6:1-2        Lacks Foundation/Speculation (Fed.          Sustained ___
                                          R. Evid. 602); Contradicts
 5    “KDP’s policy was that              Deposition Testimony.                       Overruled ___
      because I was being paid, I
 6    was expected to be there and        Plaintiff fails to lay a proper
      ready to assist if anything         foundation sufficient to support a
 7    came up.”                           finding that the company’s policy was
                                          that, because he was being paid for his
 8                                        rest breaks, he was expected to be on-
                                          call and ready to assist if anything
 9                                        came up. Accordingly, the testimony
                                          is speculative and inadmissible.
10
                                          Plaintiff’s declaration testimony
11                                        contradicts his sworn deposition
                                          testimony that it was his choice where
12                                        to take a rest break, that he could leave
                                          the retail stores during his rest breaks,
13                                        and that he would take breaks in his
                                          car.
14
                                          See Lanzarone v. Guardsmark
15                                        Holdings, Inc., 2006 WL 4393465, at
                                          *6 (C.D. Cal. Sept. 7, 2006) (“To the
16                                        extent Plaintiff's declaration can be
                                          read to contradict his clear deposition
17                                        testimony . . . the Court disregards the
                                          declaration and further finds that the
18                                        declaration is contradictory and a
                                          sham and cannot be credited”); United
19                                        States ex rel. Lee v. Corinthian
                                          Colleges, No. CV071984PSGMANX,
20                                        2013 WL 12114015, at *11 (C.D. Cal.
                                          Mar. 15, 2013) (declarations that
21                                        clearly contradict testimony are to be
                                          disregarded); Kennedy v. Allied Mut.
22                                        Ins. Co., 952 F.2d 262, 266 (9th Cir.
                                          1991) (a declaration that directly
23                                        contradicts deposition testimony must
                                          be disregarded).
24
                                          Testimony.
25
                                          Pl.’s Dep., 150:10-150:17.
26
                                          Q. But at least what the company had
27                                        informed you is that even if you’re in
                                          the middle of a job at a store, you are
28                                        free to take your lunch or your rest
                                                     20
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 22 of 38 Page ID
                                       #:1030


 1
          Materials Objected to:                 Grounds for Objection:                Ruling
 2
                                          break; is that correct?
 3
                                          A. Yes.
 4
                                          Q. And that you were free to use that
 5                                        time however you wanted; is that
                                          correct?
 6
                                          A. Yes.
 7
                                          Pl.’s Dep., 141:2-5.
 8
                                          Q. And for your rest breaks . . . you
 9                                        were free to leave the store and then
                                          come back, correct?
10
                                          A. Yes.
11
                                          Pl.’s Dep., 151:18-152:2.
12
                                          Q. Where would you typically take
13                                        your rest breaks?
14                                        A. Sometimes in the back of the store
                                          or in the warehouse.
15
                                          Q. Would you take your rest breaks in
16                                        your car as well?
17                                        A. Yeah, sometimes.
18                                        Q. It was your choice where you
                                          wanted to take your break; is that
19                                        correct?
20                                        A. Yes.
21
      19.      ¶ 20, at page 6:2-3        Lacks Foundation / Personal               Sustained ___
22                                        Knowledge (Fed. R. Evid. 602).
      “To my best knowledge,                                                        Overruled ___
23    other employees were                Plaintiff fails to lay a proper
      subject to the same                 foundation sufficient to support a
24    policies.”                          finding that all non-exempt employees
                                          in California were purportedly subject
25                                        to the same alleged policies. Plaintiff
                                          fails to establish that he has personal
26                                        knowledge of the matters asserted.
27                                        In addition, in his sworn deposition
                                          testimony, Plaintiff admits that he has
28                                        not spoken with any current or former
                                                    21
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 23 of 38 Page ID
                                       #:1031


 1
          Materials Objected to:                   Grounds for Objection:                Ruling
 2
                                          employees of Defendant.
 3                                        Accordingly, the testimony is
                                          speculative and inadmissible.
 4
                                          Testimony.
 5
                                          Pl.’s Dep., 107:15-17.
 6
                                          Q. Have you spoken with any former
 7                                        or current employees of Keurig Dr
                                          Pepper?
 8
                                          A. No.
 9
10    20.      ¶ 21, at page 6:4-7        Lacks Foundation / Personal                 Sustained ___
                                          Knowledge (Fed. R. Evid. 602);
11    “I believed KDP had the             Contradicts Deposition Testimony.           Overruled ___
      ability to use the GPS
12    system on the cell phone to         Plaintiff fails to lay a proper
      track its employees’                foundation sufficient to support a
13    movement and position at            finding that ABC had the ability to use
      all times. I was fearful that       the GPS to track all non-exempt
14    if I left the premises I may        employees’ movement and position.
      be subject to discipline for        Accordingly, the testimony is
15    leaving the premises on a           speculative and inadmissible.
      rest break.”
16                                        Plaintiff’s declaration testimony
                                          contradicts his sworn deposition
17                                        testimony that it was his choice where
                                          to take a rest break, that he could leave
18                                        the retail stores during his rest breaks,
                                          and that he would take breaks in his
19                                        car.
20                                        See Lanzarone v. Guardsmark
                                          Holdings, Inc., 2006 WL 4393465, at
21                                        *6 (C.D. Cal. Sept. 7, 2006) (“To the
                                          extent Plaintiff's declaration can be
22                                        read to contradict his clear deposition
                                          testimony . . . the Court disregards the
23                                        declaration and further finds that the
                                          declaration is contradictory and a
24                                        sham and cannot be credited”); United
                                          States ex rel. Lee v. Corinthian
25                                        Colleges, No. CV071984PSGMANX,
                                          2013 WL 12114015, at *11 (C.D. Cal.
26                                        Mar. 15, 2013) (declarations that
                                          clearly contradict testimony are to be
27                                        disregarded); Kennedy v. Allied Mut.
                                          Ins. Co., 952 F.2d 262, 266 (9th Cir.
28                                        1991) (a declaration that directly
                                                     22
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 24 of 38 Page ID
                                       #:1032


 1
          Materials Objected to:                 Grounds for Objection:                Ruling
 2
                                          contradicts deposition testimony must
 3                                        be disregarded).
 4                                        Testimony.
 5                                        Pl.’s Dep., 150:10-150:17.
 6                                        Q. But at least what the company had
                                          informed you is that even if you’re in
 7                                        the middle of a job at a store, you are
                                          free to take your lunch or your rest
 8                                        break; is that correct?
 9                                        A. Yes.
10                                        Q. And that you were free to use that
                                          time however you wanted; is that
11                                        correct?
12                                        A. Yes.
13                                        Pl.’s Dep., 141:2-5.
14                                        Q. And for your rest breaks . . . you
                                          were free to leave the store and then
15                                        come back, correct?
16                                        A. Yes.
17                                        Pl.’s Dep., 151:18-152:2.
18                                        Q. Where would you typically take
                                          your rest breaks?
19
                                          A. Sometimes in the back of the store
20                                        or in the warehouse.
21                                        Q. Would you take your rest breaks in
                                          your car as well?
22
                                          A. Yeah, sometimes.
23
                                          Q. It was your choice where you
24                                        wanted to take your break; is that
                                          correct?
25
                                          A. Yes.
26
27    21.      ¶ 23, at page 6:11-15      Contradicts Deposition Testimony.         Sustained ___
28    “I would clock in and out           The declaration testimony contradicts     Overruled ___
                                                   23
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 25 of 38 Page ID
                                       #:1033


 1
          Materials Objected to:                 Grounds for Objection:               Ruling
 2
      for lunches because I had to        Plaintiff’s sworn deposition testimony
 3    follow the instruction of the       that he would attest on a daily basis
      timekeeping app on my cell          whether he took his meal breaks, and
 4    phone, but I rarely took my         that ABC would pay a meal period
      30-minute uninterrupted             premium if work prevented him from
 5    compliant lunch breaks. My          taking his meal or rest breaks.
      time recording app would
 6    not allow me to enter all my        See Lanzarone v. Guardsmark
      daily hours worked and the          Holdings, Inc., 2006 WL 4393465, at
 7    completed routes, unless I          *6 (C.D. Cal. Sept. 7, 2006) (“To the
      punched out and in for my           extent Plaintiff's declaration can be
 8    breaks.                             read to contradict his clear deposition
                                          testimony . . . the Court disregards the
 9                                        declaration and further finds that the
                                          declaration is contradictory and a
10                                        sham and cannot be credited”); United
                                          States ex rel. Lee v. Corinthian
11                                        Colleges, No. CV071984PSGMANX,
                                          2013 WL 12114015, at *11 (C.D. Cal.
12                                        Mar. 15, 2013) (declarations that
                                          clearly contradict testimony are to be
13                                        disregarded); Kennedy v. Allied Mut.
                                          Ins. Co., 952 F.2d 262, 266 (9th Cir.
14                                        1991) (a declaration that directly
                                          contradicts deposition testimony must
15                                        be disregarded).
16                                        Testimony.
17                                        Pl.’s Dep., 161:21-162:1.
18                                        Q. And as part of the attestation
                                          process, what you were required to do
19                                        at the end of each day was to indicate
                                          on the timekeeping system whether
20                                        you were provided all lunch and rest
                                          breaks in compliance with the
21                                        company policy; is that correct?
22                                        A. Yes.
23                                        Pl.’s Dep., 75:13-19.
24                                        Q. If you were not provided a meal or
                                          rest period in accordance with
25                                        company policy you were expected to
                                          indicate that on this form; is that
26                                        correct?
27                                        A. Yes.
28
                                                    24
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 26 of 38 Page ID
                                       #:1034


 1
          Materials Objected to:                 Grounds for Objection:                 Ruling
 2
                                          Pl.’s Dep., 163:10-21.
 3
                                          Q. And you were instructed and
 4                                        trained that if you were not able to
                                          take your meal breaks in compliance
 5                                        with company policy, you needed to
                                          indicate that on the attestation by
 6                                        stating that work prevented you from
                                          taking your meal breaks; is that
 7                                        correct?
 8                                        A. Correct.
 9                                        Q. You were also trained and
                                          instructed that the company is relying
10                                        on this attestation to determine
                                          whether to pay you a meal period
11                                        premium, correct?
12                                        A. Yes.
13
      22.      ¶ 24, on page 6:15-19      Contradicts Deposition Testimony.          Sustained ___
14
      “I would be required to take        The declaration testimony contradicts      Overruled ___
15    a rest and/or meal break            Plaintiff’s sworn deposition testimony
      later than allowed by the           that he would attest on a daily basis
16    law. The breaks were                whether he took his meal breaks, and
      usually late because I would        that ABC would pay a meal period
17    get a call from my direct           premium if work prevented him from
      supervisor requesting I             taking his meal or rest breaks.
18    finish stocking-up the
      merchandise or cleaning up          See Lanzarone v. Guardsmark
19    the work area before I could        Holdings, Inc., 2006 WL 4393465, at
      take a break.”                      *6 (C.D. Cal. Sept. 7, 2006) (“To the
20                                        extent Plaintiff's declaration can be
                                          read to contradict his clear deposition
21                                        testimony . . . the Court disregards the
                                          declaration and further finds that the
22                                        declaration is contradictory and a
                                          sham and cannot be credited”); United
23                                        States ex rel. Lee v. Corinthian
                                          Colleges, No. CV071984PSGMANX,
24                                        2013 WL 12114015, at *11 (C.D. Cal.
                                          Mar. 15, 2013) (declarations that
25                                        clearly contradict testimony are to be
                                          disregarded); Kennedy v. Allied Mut.
26                                        Ins. Co., 952 F.2d 262, 266 (9th Cir.
                                          1991) (a declaration that directly
27                                        contradicts deposition testimony must
                                          be disregarded).
28
                                                    25
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 27 of 38 Page ID
                                       #:1035


 1
          Materials Objected to:                Grounds for Objection:                Ruling
 2
 3                                        Testimony.
 4                                        Pl.’s Dep., 161:21-162:1.
 5                                        Q. And as part of the attestation
                                          process, what you were required to do
 6                                        at the end of each day was to indicate
                                          on the timekeeping system whether
 7                                        you were provided all lunch and rest
                                          breaks in compliance with the
 8                                        company policy; is that correct?
 9                                        A. Yes.
10                                        Pl.’s Dep., 75:13-19.
11                                        Q. If you were not provided a meal or
                                          rest period in accordance with
12                                        company policy you were expected to
                                          indicate that on this form; is that
13                                        correct?
14                                        A. Yes.
15                                        Pl.’s Dep., 163:10-21.
16                                        Q. And you were instructed and
                                          trained that if you were not able to
17                                        take your meal breaks in compliance
                                          with company policy, you needed to
18                                        indicate that on the attestation by
                                          stating that work prevented you from
19                                        taking your meal breaks; is that
                                          correct?
20
                                          A. Correct.
21
                                          Q. You were also trained and
22                                        instructed that the company is relying
                                          on this attestation to determine
23                                        whether to pay you a meal period
                                          premium, correct?
24
                                          A. Yes.
25
26    23.      ¶ 24, on page 6:19-24      Contradicts Deposition Testimony.        Sustained ___
27    “Also, sometimes the store          The declaration testimony contradicts    Overruled ___
      manager of the store where I        Plaintiff’s sworn deposition testimony
28    am working, would request           that he would attest on a daily basis
                                                     26
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 28 of 38 Page ID
                                       #:1036


 1
          Materials Objected to:                 Grounds for Objection:               Ruling
 2
      that I finish stocking-up the       whether he took his meal breaks, and
 3    merchandise or cleaning up          that ABC would pay a meal period
      the work area before I leave        premium if work prevented him from
 4    for my lunch break. In those        taking his meal or rest breaks.
      instances, KDP management
 5    instructed me to finish the         See Lanzarone v. Guardsmark
      assignment before taking            Holdings, Inc., 2006 WL 4393465, at
 6    my lunch break. Oftentimes,         *6 (C.D. Cal. Sept. 7, 2006) (“To the
      this resulted in me taking          extent Plaintiff's declaration can be
 7    my lunch break after the            read to contradict his clear deposition
      fifth hour of my shift.”            testimony . . . the Court disregards the
 8                                        declaration and further finds that the
                                          declaration is contradictory and a
 9                                        sham and cannot be credited”); United
                                          States ex rel. Lee v. Corinthian
10                                        Colleges, No. CV071984PSGMANX,
                                          2013 WL 12114015, at *11 (C.D. Cal.
11                                        Mar. 15, 2013) (declarations that
                                          clearly contradict testimony are to be
12                                        disregarded); Kennedy v. Allied Mut.
                                          Ins. Co., 952 F.2d 262, 266 (9th Cir.
13                                        1991) (a declaration that directly
                                          contradicts deposition testimony must
14                                        be disregarded).
15                                        Testimony.
16                                        Pl.’s Dep., 161:21-162:1.
17                                        Q. And as part of the attestation
                                          process, what you were required to do
18                                        at the end of each day was to indicate
                                          on the timekeeping system whether
19                                        you were provided all lunch and rest
                                          breaks in compliance with the
20                                        company policy; is that correct?
21                                        A. Yes.
22                                        Pl.’s Dep., 75:13-19.
23                                        Q. If you were not provided a meal or
                                          rest period in accordance with
24                                        company policy you were expected to
                                          indicate that on this form; is that
25                                        correct?
26                                        A. Yes.
27                                        Pl.’s Dep., 163:10-21.
28                                        Q. And you were instructed and
                                                    27
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 29 of 38 Page ID
                                       #:1037


 1
          Materials Objected to:                   Grounds for Objection:              Ruling
 2
                                          trained that if you were not able to
 3                                        take your meal breaks in compliance
                                          with company policy, you needed to
 4                                        indicate that on the attestation by
                                          stating that work prevented you from
 5                                        taking your meal breaks; is that
                                          correct?
 6
                                          A. Correct.
 7
                                          Q. You were also trained and
 8                                        instructed that the company is relying
                                          on this attestation to determine
 9                                        whether to pay you a meal period
                                          premium, correct?
10
                                          A. Yes.
11
12    24.      ¶ 25, on page 7:1-3        Lacks Foundation/Speculation (Fed.        Sustained ___
                                          R. Evid. 602).
13    “To my knowledge, all other                                                   Overruled ___
      merchandisers did not               Plaintiff fails to lay a proper
14    understand how their                foundation sufficient to support a
      mileage reimbursement was           finding that all other merchandisers
15    calculated based on                 did not understand how their mileage
      reviewing their paystubs.”          reimbursement was calculated based
16                                        on reviewing their paystubs. In
                                          Plaintiff’s sworn deposition testimony,
17                                        he admits that he has not spoken with
                                          any current or former employees of
18                                        Defendants. Accordingly, the
                                          testimony is speculative and
19                                        inadmissible.
20                                        Testimony.
21                                        Pl.’s Dep., 107:15-17.
22                                        Q. Have you spoken with any former
                                          or current employees of Keurig Dr
23                                        Pepper?
24                                        A. No.
25
      25.      ¶ 25, on page 7:3-5        Lacks Foundation / Speculation            Sustained ___
26                                        (Fed. R. Evid. 602).
      “In fact, to my knowledge,                                                    Overruled ___
27    no merchandiser, including          Plaintiff fails to lay a proper
      myself, received any                foundation sufficient to support a
28    documentation                       finding that all other merchandisers
                                                     28
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 30 of 38 Page ID
                                       #:1038


 1
          Materials Objected to:                   Grounds for Objection:              Ruling
 2
      demonstrating the amount of         did not receive any documentation
 3    miles driven during the pay         demonstrating the amount of miles
      period and how those miles          driven during the pay period and how
 4    were reimbursed.”                   those miles were reimbursed. Plaintiff
                                          testifies about other merchandisers,
 5                                        but fails to lay any foundation
                                          sufficient to support a finding that he
 6                                        has personal knowledge of the matters
                                          asserted.
 7
                                          In addition, in his sworn deposition
 8                                        testimony, Plaintiff admits that he has
                                          not spoken with any current or former
 9                                        employees of Defendants.
                                          Accordingly, the testimony is
10                                        speculative and inadmissible.
11                                        Testimony.
12                                        Pl.’s Dep., 107:15-17.
13                                        Q. Have you spoken with any former
                                          or current employees of Keurig Dr
14                                        Pepper?
15                                        A. No.
16
17
                   OBJECTIONS TO DECLARATION OF LAQUITTA ROBINSON
18
19        Materials Objected to:                   Grounds for Objection:              Ruling
20
      26.      ¶ 2, at page 2:6-7         Improper legal conclusion (Fed. R.        Sustained ___
21                                        Evid. 704); Lacks
      “I am a former employee of          Foundation/Speculation (Fed. R.           Overruled ___
22    The American Bottling               Evid. 602).
      Company and Keurig-Dr.
23    Pepper, Inc. (‘KDP’),               Declarant’s testimony that she was
      located in Vernon, CA.”             jointly employed by ABC and Keurig
24                                        Dr. Pepper constitutes an
                                          impermissible legal conclusion, not a
25                                        statement of fact.
26                                        Declarant also fails to lay a proper
                                          foundation sufficient to support a
27                                        finding that she was jointly employed
                                          by ABC and Keurig Dr. Pepper.
28                                        Accordingly, the testimony is
                                                    29
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 31 of 38 Page ID
                                       #:1039


 1
          Materials Objected to:                 Grounds for Objection:                  Ruling
 2
                                          speculative and inadmissible.
 3
 4    27.      ¶ 4, at page 2:26-26       Lacks Foundation / Personal                 Sustained ___
                                          Knowledge (Fed. R. Evid. 602).
 5    “This policy and the                                                            Overruled ___
      employee handbook applied           Declarant fails to lay a proper
 6    to all non-exempt                   foundation to establish that ABC’s
      employees in California,            policies and employee handbook apply
 7    like me.”                           to all non-exempt employees in
                                          California. Declarant testifies about
 8                                        the purported application of ABC’s
                                          policies, but fails to lay any
 9                                        foundation sufficient to support a
                                          finding that she has personal
10                                        knowledge of the matters asserted.
                                          Accordingly, the testimony is
11                                        speculative and inadmissible.
12
      28.      ¶ 5, at pages 2:25-3:3     Lacks Foundation / Personal                 Sustained ___
13                                        Knowledge (Fed. R. Evid. 602).
      “KDP required all                                                               Overruled ___
14    employees to remain on call         Declarant fails to lay a proper
      by ordering employees to            foundation to establish that ABC
15    keep their radio phones and         purportedly required all non-exempt
      pagers on even during rest          employees in California to remain on-
16    periods.”                           call during rest periods. Declarant
                                          testifies about the purported
17                                        application of ABC’s policies, but
                                          fails to lay any foundation sufficient to
18                                        support a finding that she has personal
                                          knowledge of the matters asserted.
19                                        Accordingly, the testimony is
                                          speculative and inadmissible.
20
21    29.      ¶ 6, at page 3:7-8         Hearsay (Fed. R. Evid. 801-802).            Sustained ___
22    “Due to high pressure and           Declarant offers hearsay evidence in        Overruled ___
23    understaffing I was asked to        the form of conversations with others
      clock out and continue              that are out-of-court statements
24    working during my Meal              offered in evidence to prove the truth
      Break.”                             of the matters stated therein.
25
      30.      ¶ 8, at page 3:20-21       Lacks Foundation / Personal                 Sustained ___
26                                        Knowledge (Fed. R. Evid. 602).
      “KDP expected their                                                             Overruled ___
27    employees to work off the           Declarant fails to lay a proper
28    clock In order to complete          foundation to establish that ABC
      tasks.”                             purportedly expects all non-exempt
                                                   30
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 32 of 38 Page ID
                                       #:1040


 1
          Materials Objected to:                 Grounds for Objection:                  Ruling
 2
                                          employees in California work off-the-
 3                                        clock in order to complete work
                                          related tasks. Declarant testifies about
 4                                        ABC’s purported expectations, but
                                          fails to lay any foundation sufficient to
 5                                        support a finding that she has personal
                                          knowledge of the matters asserted.
 6                                        Accordingly, the testimony is
                                          speculative and inadmissible.
 7
 8
 9
                    OBJECTIONS TO DECLARATION OF MIGUEL AGUILAR
10
11        Materials Objected to:                 Grounds for Objection:                  Ruling
12
      31.      ¶ 2, at page 2:6-7         Improper legal conclusion (Fed. R.          Sustained ___
13                                        Evid. 704); Lacks
      “I am a former employee of          Foundation/Speculation (Fed. R.             Overruled ___
14    The American Bottling               Evid. 602).
      Company and Keurig-Dr.
15    Pepper, Inc. (‘KDP’),               Declarant’s testimony that he was
      located in Vernon, CA.”             jointly employed by ABC and Keurig
16                                        Dr. Pepper constitutes an
                                          impermissible legal conclusion, not a
17                                        statement of fact.
18                                        Declarant also fails to lay a proper
                                          foundation sufficient to support a
19                                        finding that he was jointly employed
                                          by ABC and Keurig Dr. Pepper.
20                                        Accordingly, the testimony is
                                          speculative and inadmissible.
21
22    32.      ¶ 3, at page 2:17-18       Lacks Foundation / Personal                 Sustained ___
                                          Knowledge (Fed. R. Evid. 602).
23    “This policy and the                                                            Overruled ___
      employee handbook applied           Declarant fails to lay a proper
24    to all non-exempt                   foundation to establish that ABC’s
      employees in California,            policies and employee handbook apply
25    like me.”                           to all non-exempt employees in
                                          California. Declarant testifies about
26                                        the purported application of ABC’s
                                          policies, but fails to lay any
27                                        foundation sufficient to support a
                                          finding that he has personal
28                                        knowledge of the matters asserted.
                                                     31
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 33 of 38 Page ID
                                       #:1041


 1
          Materials Objected to:                 Grounds for Objection:                  Ruling
 2
                                          Accordingly, the testimony is
 3                                        speculative and inadmissible.
 4
      33.      ¶ 4, at page 2:20-21       Lacks Foundation / Personal                 Sustained ___
 5                                        Knowledge (Fed. R. Evid. 602).
      “These policies of not being                                                    Overruled ___
 6    able to leave the premises          Declarant fails to lay a proper
      during rest breaks were             foundation to establish that ABC
 7    enforced by KDP                     management purportedly enforced a
      management.”                        policy that required all non-exempt
 8                                        employees in California to remain on
                                          company premises during rest periods.
 9                                        Declarant testifies about the purported
                                          application of ABC’s policies, but
10                                        fails to lay any foundation sufficient to
                                          support a finding that he has personal
11                                        knowledge of the matters asserted.
                                          Accordingly, the testimony is
12                                        speculative and inadmissible.
13
      34.      ¶ 5, at page 2:25-27       Lacks Foundation / Personal                 Sustained ___
14                                        Knowledge (Fed. R. Evid. 602).
      “KDP required all                                                               Overruled ___
15    employees to remain on call         Declarant fails to lay a proper
      by ordering employees to            foundation to establish that ABC
16    keep their radio phones and         purportedly required all non-exempt
      pagers on even during rest          employees in California to remain on-
17    periods.”                           call during rest periods. Declarant
                                          testifies about the purported
18                                        application of ABC’s policies, but
                                          fails to lay any foundation sufficient to
19                                        support a finding that he has personal
                                          knowledge of the matters asserted.
20                                        Accordingly, the testimony is
                                          speculative and inadmissible.
21
22
23
                      OBJECTIONS TO DECLARATION OF BLAKE ALLEN
24
25        Materials Objected to:                 Grounds for Objection:                  Ruling
26
      35.      ¶ 2, at page 2:6-7         Improper legal conclusion (Fed. R.          Sustained ___
27                                        Evid. 704); Lacks
      “I am a former employee of          Foundation/Speculation (Fed. R.             Overruled ___
28    The American Bottling
                                                    32
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 34 of 38 Page ID
                                       #:1042


 1
          Materials Objected to:                 Grounds for Objection:                  Ruling
 2
      Company and Keurig-Dr.              Evid. 602).
 3    Pepper, Inc. (‘KDP’),
      located in Vernon, CA.”             Declarant’s testimony that he was
 4                                        jointly employed by ABC and Keurig
                                          Dr. Pepper constitutes an
 5                                        impermissible legal conclusion, not a
                                          statement of fact.
 6
                                          Declarant also fails to lay a proper
 7                                        foundation sufficient to support a
                                          finding that he was jointly employed
 8                                        by ABC and Keurig Dr. Pepper.
                                          Accordingly, the testimony is
 9                                        speculative and inadmissible.
10
      36.      ¶ 3, at page 2:17-18       Lacks Foundation / Personal                 Sustained ___
11                                        Knowledge (Fed. R. Evid. 602).
      “This policy and the                                                            Overruled ___
12    employee handbook applied           Declarant fails to lay a proper
      to all non-exempt                   foundation to establish that ABC’s
13    employees in California,            policies and employee handbook apply
      like me.                            to all non-exempt employees in
14                                        California. Declarant testifies about
                                          the purported application of ABC’s
15                                        policies, but fails to lay any
                                          foundation sufficient to support a
16                                        finding that he has personal
                                          knowledge of the matters asserted.
17                                        Accordingly, the testimony is
                                          speculative and inadmissible.
18
19    37.      ¶ 4, at page 2:20-21       Lacks Foundation / Personal                 Sustained ___
                                          Knowledge (Fed. R. Evid. 602).
20    “These policies of not being                                                    Overruled ___
      able to leave the premises          Declarant fails to lay a proper
21    during rest breaks were             foundation to establish that ABC
      enforced by KDP                     management purportedly enforced a
22    management.”                        policy that required all non-exempt
                                          employees in California to remain on
23                                        company premises during rest periods.
                                          Declarant testifies about the purported
24                                        application of ABC’s policies, but
                                          fails to lay any foundation sufficient to
25                                        support a finding that he has personal
                                          knowledge of the matters asserted.
26                                        Accordingly, the testimony is
                                          speculative and inadmissible.
27
28    38.      ¶ 5, at page 2:24-25       Lacks Foundation / Personal                 Sustained ___
                                                  33
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 35 of 38 Page ID
                                       #:1043


 1
          Materials Objected to:                  Grounds for Objection:                  Ruling
 2
                                           Knowledge (Fed. R. Evid. 602).
 3    “KDP required all                                                                Overruled ___
      employees to remain on call          Declarant fails to lay a proper
 4    by ordering employees to             foundation to establish that ABC
      keep their radio phones and          purportedly required all non-exempt
 5    pagers on even during rest           employees in California to remain on-
      periods.”                            call during rest periods. Declarant
 6                                         testifies about the purported
                                           application of ABC’s policies, but
 7                                         fails to lay any foundation sufficient to
                                           support a finding that he has personal
 8                                         knowledge of the matters asserted.
                                           Accordingly, the testimony is
 9                                         speculative and inadmissible.
10
      39.      ¶ 6, at page 3:4-5          Hearsay (Fed. R. Evid. 801-802).            Sustained ___
11
      “Due to high pressure and            Declarant offers hearsay evidence in        Overruled ___
12    understaffing I was asked to         the form of conversations with others
      clock out and continue               that are out-of-court statements
13    working during my Meal               offered in evidence to prove the truth
      Break.”                              of the matters stated therein.
14
15
16
                   OBJECTIONS TO DECLARATION OF SANTIAGO BENAVIDEZ
17
18        Materials Objected to:                  Grounds for Objection:                  Ruling
19
      40.      ¶ 2, at page 3:7-8          Improper legal conclusion (Fed. R.          Sustained ___
20                                         Evid. 704); Lacks
      “I am an employee of The             Foundation/Speculation (Fed. R.             Overruled ___
21    American Bottling                    Evid. 602).
      Company and Keurig-Dr.
22    Pepper, Inc. (collectively,          Declarant’s testimony that he was
      ‘KDP’), located in Vernon,           jointly employed by ABC and Keurig
23    CA.”                                 Dr. Pepper constitutes an
                                           impermissible legal conclusion, not a
24                                         statement of fact.
25                                         Declarant also fails to lay a proper
                                           foundation sufficient to support a
26                                         finding that he was jointly employed
                                           by ABC and Keurig Dr. Pepper.
27                                         Accordingly, the testimony is
                                           speculative and inadmissible.
28
                                                     34
                    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 36 of 38 Page ID
                                       #:1044


 1
          Materials Objected to:                 Grounds for Objection:                  Ruling
 2
 3    41.      ¶ 3, at page 3:18-19       Lacks Foundation / Personal                 Sustained ___
                                          Knowledge (Fed. R. Evid. 602).
 4    “This policy and the                                                            Overruled ___
      employee handbook apply             Declarant fails to lay a proper
 5    to all non-exempt                   foundation to establish that ABC’s
      employees in California,            policies and employee handbook apply
 6    like me.”                           to all non-exempt employees in
                                          California. Declarant testifies about
 7                                        the purported application of ABC’s
                                          policies, but fails to lay any
 8                                        foundation sufficient to support a
                                          finding that he has personal
 9                                        knowledge of the matters asserted.
                                          Accordingly, the testimony is
10                                        speculative and inadmissible.
11
      42.      ¶ 4, at page 3:21-23       Lacks Foundation / Personal                 Sustained ___
12                                        Knowledge (Fed. R. Evid. 602).
      “[T]hese policies of not                                                        Overruled ___
13    being able to leave the             Declarant fails to lay a proper
      premises during rest breaks         foundation to establish that ABC
14    are enforced by KDP                 management purportedly enforced a
      management.”                        policy that required all non-exempt
15                                        employees in California to remain on
                                          company premises during rest periods.
16                                        Declarant testifies about the purported
                                          application of ABC’s policies, but
17                                        fails to lay any foundation sufficient to
                                          support a finding that he has personal
18                                        knowledge of the matters asserted.
                                          Accordingly, the testimony is
19                                        speculative and inadmissible.
20
21
22                  OBJECTIONS TO DECLARATION OF JUSTIN BETANZOS
23
          Materials Objected to:                 Grounds for Objection:                  Ruling
24
25    43.      ¶ 2, at page 3:6-7         Improper legal conclusion (Fed. R.          Sustained ___
                                          Evid. 704); Lacks
26    “I am a former employee of          Foundation/Speculation (Fed. R.             Overruled ___
      The American Bottling               Evid. 602).
27    Company and Keurig-Dr.
      Pepper, Inc. (‘KDP’) of their       Declarant’s testimony that he was
28    facility located in Vernon,         jointly employed by ABC and Keurig
                                                    35
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 37 of 38 Page ID
                                       #:1045


 1
          Materials Objected to:                 Grounds for Objection:                  Ruling
 2
      California.”                        Dr. Pepper constitutes an
 3                                        impermissible legal conclusion, not a
                                          statement of fact.
 4
                                          Declarant also fails to lay a proper
 5                                        foundation sufficient to support a
                                          finding that he was jointly employed
 6                                        by ABC and Keurig Dr. Pepper.
                                          Accordingly, the testimony is
 7                                        speculative and inadmissible.
 8
      44.      ¶ 3, at page 3:19-20       Lacks Foundation / Personal                 Sustained ___
 9                                        Knowledge (Fed. R. Evid. 602).
      “This policy and the                                                            Overruled ___
10    employee handbook applied           Declarant fails to lay a proper
      to all non-exempt                   foundation to establish that ABC’s
11    employees in California,            policies and employee handbook apply
      like me.”                           to all non-exempt employees in
12                                        California. Declarant testifies about
                                          the purported application of ABC’s
13                                        policies, but fails to lay any
                                          foundation sufficient to support a
14                                        finding that he has personal
                                          knowledge of the matters asserted.
15                                        Accordingly, the testimony is
                                          speculative and inadmissible.
16
17    45.      ¶ 4, at page 3:22-23       Lacks Foundation / Personal                 Sustained ___
                                          Knowledge (Fed. R. Evid. 602).
18    “These policies of not being                                                    Overruled ___
      able to leave the premises          Declarant fails to lay a proper
19    during rest breaks were             foundation to establish that ABC
      enforced by KDP                     management purportedly enforced a
20    management.”                        policy that required all non-exempt
                                          employees in California to remain on
21                                        company premises during rest periods.
                                          Declarant testifies about the purported
22                                        application of ABC’s policies, but
                                          fails to lay any foundation sufficient to
23                                        support a finding that he has personal
                                          knowledge of the matters asserted.
24                                        Accordingly, the testimony is
                                          speculative and inadmissible.
25
26    46.      ¶ 3, at page 3:26-28       Lacks Foundation / Personal                 Sustained ___
                                          Knowledge (Fed. R. Evid. 602).
27    “KDP provided their                                                             Overruled ___
      employees – including me –          Declarant fails to lay a proper
28    with radio phones and they          foundation to establish that ABC
                                                   36
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
     Case 2:19-cv-04358-JFW-GJS Document 32-2 Filed 11/08/19 Page 38 of 38 Page ID
                                       #:1046


 1
          Materials Objected to:                 Grounds for Objection:                  Ruling
 2
      required all to keep their          purportedly provided all non-exempt
 3    radio phones and pagers on          employees in California with radio
      even during rest periods.”          phones or pagers, or otherwise
 4                                        required all of them to keep their radio
                                          on during rest periods. Declarant
 5                                        testifies about the purported
                                          application of ABC’s policies, but
 6                                        fails to lay any foundation sufficient to
                                          support a finding that he has personal
 7                                        knowledge of the matters asserted.
                                          Accordingly, the testimony is
 8                                        speculative and inadmissible.
 9
      47.      ¶ 6, at page 4:7-8         Hearsay (Fed. R. Evid. 801-802).            Sustained ___
10
      “Due to high pressure and           Declarant offers hearsay evidence in        Overruled ___
11    understaffing I was asked to        the form of conversations with others
      clock out and continue              that are out-of-court statements
12    working during my meal              offered in evidence to prove the truth
      breaks.”                            of the matters stated therein.
13
14
15   DATED: November 8, 2019                             Respectfully submitted,
16
                                                         SEYFARTH SHAW LLP
17
18                                                    By: /s/ Daniel Whang
                                                         Daniel Whang
19                                                       David Rosenberg
                                                         Olivia Wada
20                                                     Attorneys for Defendants
21
22
23
24
25
26
27
28
                                                    37
                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
     60106065v.1
